Citation Nr: 1140134	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  09-00 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a back disorder.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from September to October 1974 and in the Coast Guard from February to April 1977.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

With respect to the claim involving an acquired psychiatric disorder, the Board notes that, in March 2007, the Veteran filed a claim seeking service connection for PTSD, among other disabilities.  While the Veteran specifically claimed service connection for PTSD, review of the record reveals he has been diagnosed with other psychiatric disorders.  Based on recent determinations by the Court of Appeals for Veterans Claims, the Veteran's claim is not limited to adjudication for PTSD alone, as there is evidence of other psychiatric disorders which may or may not be related to his military service.  See Clemmons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the issue before the Board is service connection for an acquired psychiatric disorder, to include PTSD and all other psychiatric diagnoses included in the record, as reflected on the first page of this decision.  

In September 2008, the Veteran testified before the Decision Review Officer at a local RO hearing.  A transcript of the hearing is associated with the claims file.  In December 2009, the Veteran also testified before the undersigned Acting Veterans Law Judge at a Travel Board hearing.  Unfortunately, however, the hearing testimony was unable to be transcribed and, thus, a written transcript of the hearing was unable to be produced.  In June 2010, the Board sent the Veteran a letter advising him that, because a transcript of the December 2009 hearing was not available, he had the right to a new hearing.  The letter informed the Veteran of the various hearing options available to him and also informed him that, if a response was not received within 30 days, the Board would assume he did not want another hearing and proceed with his claim.  To date, the Veteran has not submitted any communication in response to the Board's June 2010 letter.  Therefore, the Board will proceed with adjudication of his appeal.  

Unfortunately, however, additional evidentiary development is needed in this appeal.  Therefore, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will provide notification if further action is required on the part of the Veteran.  


REMAND

The Veteran is seeking service connection for a back disability and an acquired psychiatric disorder, to specifically include PTSD.  

However, the Board finds that the record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claims on appeal.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

VA has a duty to assist the Veteran in the development of the claim, which includes assisting the Veteran in obtaining evidence necessary to substantiate his claim, including records in the custody of a Federal department or agency.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

In this regard, the evidentiary record reflects that the Veteran received disability benefits from the Social Security Administration (SSA) from 1983 to 1993, and possibly thereafter.  See February 2008 statement from the Veteran; see also December 2002 statement from the Veteran and July 2005 statement from Dr. N.T.  However, it is not clear for what disability the Veteran was awarded SSA benefits, as he has not so specified and the actual SSA decision and the reports and records considered by SSA in making its decision are not contained in the claims folder.  As a result, the Board cannot determine that no reasonable possibility exists that the Veteran's SSA records are relevant to the issues currently on appeal.  Therefore, a remand is needed to obtain the Veteran's SSA records.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  

At the RO hearing, the Veteran testified that he saw a psychiatrist during service.  Any available service mental health records should be requested.  In addition, the evidentiary record contains statements from the Veteran which reflect that he received treatment for depression at the VA Medical Center (VAMC) in Little Rock following discharge from service, as well as treatment for back pain at the VAMC in Milwaukee in 1982 and 2002.  See statements from the Veteran dated November 1977, December 2002; see also September 2008 DRO hearing transcript.  The evidentiary record contains VA treatment records dated from 2002 to 2008; however, there is no indication that the RO attempted to obtain the records identified by the Veteran, which may contain evidence relevant to the claims on appeal.  Therefore, on remand, the RO should attempt to obtain the outstanding VA treatment records identified by the Veteran. 

Accordingly, the case is REMANDED for the following action:

1. Request from the SSA all records related to the Veteran's claim for disability benefits, including all medical records and copies of all decisions or adjudications.  All negative responses should be fully documented in the claims file.  Notice to the Veteran of inability to obtain records should comply with 38 C.F.R. § 3.159(e).  

2. From appropriate sources, request the Veteran's in-service mental hygiene clinic records, if any.

3. Obtain the Veteran's treatment records, including any archived records, from the VA Medical Centers in Little Rock, Arkansas, and Milwaukee, Wisconsin dated from 1977 to 2002, and from 2008 to the present.  All negative responses should be fully documented in the claims file.  

4. Thereafter, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.

The case should then be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise informed, and he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

							(CONTINUED ON NEXT PAGE)








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


